Citation Nr: 0834855	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  98-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an initial compensable rating for a left 
inguinal hernia disability.

3.  Entitlement to an initial compensable rating for a right 
inguinal hernia disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1957 to January 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1997 and February 1998 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for a low back 
disability and granted service connection and assigned 0 
percent ratings for a left inguinal hernia disability and a 
right inguinal hernia disability, effective December 10, 
1996.  The veteran testified before the Board in December 
2001.

In a June 2002 decision, the Board denied service connection 
for a low back disability and continued noncompensable 
ratings for a left inguinal hernia disability and right 
inguinal hernia disability.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to the  Motion for Remand, a July 2004 
Order of the Court remanded the claim for readjudication in 
accordance with the Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The requirements of VA's duty to notify and assist the 
claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claims.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a).     

A review of the claims folder shows that sufficient notice 
complying with VA's notice requirements has not been sent to 
the veteran.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand is required in order to allow for 
sufficient notice to the veteran.  The Board regrets the 
additional delay that will result from this remand, but finds 
it necessary in order to ensure that the appellant has 
received all notice required by law.   

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims for entitlement 
to service connection for a low back 
disability; entitlement to an initial 
compensable rating for a left inguinal 
hernia disability; and entitlement to 
an initial compensable rating for a 
right inguinal hernia disability, and 
of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
should also ask the veteran to provide 
any evidence in his possession that 
pertains to the claims.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  Allow the 
appropriate time for response.

2.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

